Case 19-11431-mdc            Doc 19-1 Filed 06/09/19 Entered 06/09/19 14:00:52           Desc
                               certification of service Page 1 of 2


 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF PENNSYLVANIA
 ROMANO GARUBO & ARGENTIERI
 Emmanuel J. Argentieri, Esquire
 52 Newton Avenue, P.O. Box 456
 Woodbury, New Jersey 08096
 (856) 384-1515
 Attorney for Secured Creditor,
 REO Trust 2017-RPL1



                                                      Case No.:      19-11431/MDC
 LORRAINE HICKS
 xxx-xx-5185                                          Chapter:       13
                        Debtor.                       Judge:         MDC




                                  CERTIFICATION OF SERVICE

       I, Jill P. Trafton:

        represent the __________________ in the above-captioned matter.

        am the secretary/paralegal for Romano Garubo & Argentieri, who represents US Bank

           in the above captioned matter.

        am the _________________________ in the above case and am representing myself.

2.     On 5/23/19, I sent a copy of the following pleadings and/or documents to the parties
       listed in the chart below.



       Objection to confirmation of Debtor’s plan.
         Case 19-11431-mdc              Doc 19-1 Filed 06/09/19 Entered 06/09/19 14:00:52                 Desc
                                          certification of service Page 2 of 2


            3.   I hereby certify under penalty of perjury that the above documents were sent using the
                 mode of service indicated.

        Dated: 5/23/19                                              /s/ JILL P. TRAFTON
                                                                    JILL P. TRAFTON



   Name and Address of Party                     Relationship of                 Mode of Service
           Served                               Party to the Case
                                                                     Hand-delivered
Lorraine Hicks                              Debtor                   Regular Mail
40 Maroon Road                                                       E-mail
Levittown, PA 19056                                                  Notice of Electronic Filing (NEF)
                                                                     Other__________________
                                                                       (as authorized by the court*)
                                                                     Hand-delivered
William C. Miller, Esq.                     Chapter 13               Regular Mail
Chapter 13 Standing Trustee                 Trustee                  Certified Mail/RR
P.O. Box 1229                                                        E-mail
Philadelphia, PA 19105                                               Notice of Electronic Filing (NEF)
                                                                     Other__________________
                                                                       (as authorized by the court*)
                                                                     Hand-delivered
Brad J. Sadek                               Debtor’s Attorney        Regular Mail
Sadek and Cooper                                                     Certified Mail/RR
1315 Walnut Street                                                   E-mail
Suite 502                                                            Notice of Electronic Filing (NEF)
Philadelphia, PA 19107                                               Other__________________
                                                                       (as authorized by the court*)




        ROMANO GARUBO & ARGENTIERI
        Emmanuel J. Argentieri, Esquire/59264
        52 Newton Avenue, P.O. Box 456
        Woodbury, New Jersey 08096
        (856) 384-1515
        eargentieri@rgalegal.com
